Name: 2004/688/EC:Commission Decision of 6 October 2004 fixing, for the 2004 financial year and in respect of a certain number of hectares, the definitive financial allocations by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2004) 3663)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  economic policy;  agricultural policy;  agricultural activity;  agricultural structures and production
 Date Published: 2004-10-12

 12.10.2004 EN Official Journal of the European Union L 313/25 COMMISSION DECISION of 6 October 2004 fixing, for the 2004 financial year and in respect of a certain number of hectares, the definitive financial allocations by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2004) 3663) (2004/688/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(2) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking into account particular situations and needs and the efforts to be undertaken in the light of the objective of the scheme. (4) The Commission has fixed the indicative financial allocations for 2003/2004 in Decision 2003/628/EC (3). (5) Under Article 17(1) and (3) of Regulation (EC) No 1227/2000, expenditure incurred and validated by the Member States is limited to the amount allocated to them as laid down in Decision 2003/628/EC. This limit applies in 2004 to Germany and Italy as regards validated expenditure which is respectively reduced by EUR 125 227 and EUR 182 679 in order to limit their total expenditure to their initial allocations, and to Portugal, as regards expenditure incurred, which is reduced by EUR 140. (6) Under Article 16(1)(c) of Regulation (EC) No 1227/2000, Member States may submit a further request in the current financial year. Under Article 17(3) of that Regulation, this request is accepted on a pro-rata basis for those Member States that have spent their initial allocation, using the appropriations available after deducting the amounts notified in accordance with Article 16(1)(a) and (b) and corrected, where appropriate, under Article 17(1) and (3) from the total amount allocated to the Member States. This provision applies in 2004 to Spain, France, Italy, Austria and Portugal, HAS ADOPTED THIS DECISION: Article 1 The definitive financial allocations to the Member States for the 2003/2004 wine year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period in the 2004 financial year, shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 143, 16.6.2000, p. 1. Regulation last amended by Regulation (EC) No 1389/2004 (OJ L 255, 31.7.2004, p. 7). (3) OJ L 217, 29.8.2003, p. 73. ANNEX Definitive financial allocations for the 2003/2004 marketing year (2004 financial year) Member State Area (ha) Financial allocation (EUR) Germany 2 198 13 989 772 Greece 1 519 7 176 037 Spain 22 482 152 001 024 France 21 058 111 840 613 Italy 17 990 120 341 710 Luxembourg 10 81 856 Austria 1 837 7 798 847 Portugal 4 854 29 967 725 TOTAL 71 948 443 197 584